Name: Commission Decision No 2031/89/ECSC of 6 July 1989 imposing a definitive anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia and definitively collecting the provisional anti-dumping duty imposed on those imports
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-07-08

 Avis juridique important|31989S2031Commission Decision No 2031/89/ECSC of 6 July 1989 imposing a definitive anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia and definitively collecting the provisional anti-dumping duty imposed on those imports Official Journal L 193 , 08/07/1989 P. 0011 - 0012*****COMMISSION DECISION No 2031/89/ECSC of 6 July 1989 imposing a definitive anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia and definitively collecting the provisional anti-dumping duty imposed on those imports THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as corrected (2), and in particular Article 12 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: A. Provisional measures (1) The Commission, by Decision No 708/89/ECSC (3), as amended by Decision No 1324/89/ECSC (4), imposed a provisional anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, all the exporters and some importers requested and were granted an opportunity to be heard by the Commission and made submissions expressing their views on the duty. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Decision No 708/89/ECSC to be definitive. Consequently, the preliminary determinations on dumping are confirmed. D. Injury (4) As no fresh evidence regarding injury to the Community industry was received, the Commission also confirms the conclusions on injury reached in Decision No 708/89/ECSC. E. Community interest (5) No observations were received from any user of flat-rolled products of iron or non-alloy steel, cold-rolled, imported from Yugoslavia and subject to provisional anti-dumping duties, within the time limit laid down in Article 2 of Decision No 708/89/ECSC. (6) The Commission, therefore, confirms its conclusion that it is in the Community's interest that action be taken. Under these circumstances, protection of the Community's interest calls for the imposition of a definitive anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia. F. Undertaking (7) The exporters of the Yugoslav product having been informed that the main findings of the preliminary investigation would be confirmed, offered undertakings concerning their exports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, to the Community. (8) After consulting the Advisory Committee, the Commission did not accept the undertakings offered and informed the exporters concerned of the reason for its decision. G. Rate of definitive duty (9) In the light of the above determination, the amounts of the definitive anti-dumping duty should be the same as the amounts of the provisional anti-dumping duty. H. Collection of provisional duty (10) In view of the importance of the dumping margins found and the seriousness of the injury caused to Community producers, it is considered necessary that amounts secured by way of provisional anti-dumping duty should be collected in full, HAS ADOPTED THIS DECISION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of flat-rolled products of iron or non-alloy steel (excluding 'electrical steels') of a width of 600 millimetres or more, cold-rolled, not clad, plated or coated, corresponding to CN codes 7209 11 00, 7209 12 90, 7209 13 90, 7209 14 90, 7209 21 00, 7209 22 90, 7209 23 90, 7209 24 91, 7209 24 99, 7209 31 00, 7209 32 90, 7209 33 90, 7209 34 90, 7209 41 00, 7209 42 90, 7209 43 90, 7209 44 90 and 7209 90 10, originating in Yugoslavia. 2. The amount of the duty shall be ECU 54 per 1 000 kilograms. 3. The provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Decision No 708/89/ECSC shall be definitively collected in full. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 18. (2) OJ No L 273, 5. 10. 1988, p. 19. (3) OJ No L 78, 21. 3. 1989, p. 14. (4) OJ No L 133, 17. 5. 1989, p. 5.